Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 4, 15 and 16 have been canceled. 

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-3, 5-14 and 17-20 are allowable over the prior art of record.

Prior art of record Davis et al “Davis”, US Patent Application Pub. No. 20090150489 discloses a system for delivering messages based on dynamic determination of delivery conditions as illustrated on Fig. 3 and described in Paragraph [0039]. In further details, Davis discloses in Paragraphs [0119-0120]  after the delivery condition(s) and recipient(s) have been identified, the delivery conditions are tested including inspection of the necessary data sources and comparison of the various data elements (e.g., current location, temperature, state, etc.) as needed to determine if the delivery conditions are met. If the conditions are not met, then the delivery conditions are retested by repeating the testing operation.  By such repeated testing the W4 data is monitored for occurrence of the delivery conditions.  The retesting may be done periodically on a fixed schedule or dynamically in response to external conditions such as the receipt of new data on the W4 backbone related to real world entities “RWEs“ implicated by the delivery conditions.  The retesting may be done in perpetuity until the conditions are met or for a predetermined maximum time period specified by the sender or the W4 communication network “W4 COMN”.  If a message cannot be delivered 

While Davis discloses determining delivery conditions prior to transmitting messages, however, the examiner has found that the prior art of record does not teach or suggest or render obvious all of the claimed features, as set forth in the specification and recited in the independent claims 1, 10 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454